Case 2:17-cv-01915-SRC-CLW Document 78-2 Filed 01/28/20 Page 1 of 26 PagelD: 1392
DocuSign Envelope ID: 48DCC454-DAD1-4F31-A2F9-19E32BF049FE

UNITED STATES DISTRICT COURT
THE DISTRICT OF NEW JERSEY

 

JAMES CLARKE on behalf of himself
and all other employees similarly

situated,
Civil Action No. 17-cv-1915(SRC-CLW)
Plaintiff,

V.

FLIK INTERNATIONAL CORP. and
COMPASS GROUP USA, INC.,

Defendants.

 

 

STIPULATION AND AGREEMENT OF SETTLEMENT

This Stipulation and Agreement of Settlement (“Stipulation” or
“Settlement Agreement”) is entered into between Named Plaintiff James Clarke
(“Clarke”) and Opt-in Plaintiffs Martha Abeel (“Abeel”), Virgil Hill (“Hill’’),
Paola Patino (“Patino”), Catalina Paula (“Paula”), Dayhana Santana (“D.
Santana”), and Luis Santana Junior (“L. Santana’’) (collectively, “Plaintiffs’’),
and Defendants Flik International Corp. (k’”) and Compass Group USA, Inc.
(“Compass”) (collectively, “Defendants”; Plaintiffs and Defendants are
together referred to as the “Parties’’), by and through their undersigned attorneys
to fully and completely settle Clarke v. Flik International Corp. and Compass

Group USA, Inc., No. 17-cv-1915 (SRC-CLW) (the ““Wage-Hour Lawsuit”).

FP 36749386.1
Case 2:17-cv-01915-SRC-CLW Document 78-2 Filed 01/28/20 Page 2 of 26 PagelD: 1393
DocuSign Envelope ID: 48DCC454-DAD1-4F31-A2F9-19E32BF049FE

WHEREAS, in the Wage-Hour Lawsuit, Plaintiffs have asserted a cause
of action, claim, or demand based on alleged violations of the Fair Labor
Standards Act, 29 U.S.C. § § 201, et. seg. (“FLSA”) and the New Jersey Wage
and Hour Law, N.J.Stat. Ann. § 34:11-56a, et seg. and N.J.A.C. 12:56-5.1 et
seq. (“NJWHL”), including, but not limited to, the failure to pay proper
overtime pay and failure to pay for all hours worked as a result of alleged off-
the-clock work pre-shift, post-shift, and during meal breaks, and the failure to
properly reimburse for travel expenses;

WHEREAS, Named Plaintiff brought the Wage-Hour Lawsuit as a
putative collective action under the FLSA and a putative Rule 23 class action
under the NJWHL;

WHEREAS, Defendants deny that they have committed any
wrongdoing or violated any federal, state, or local laws, vigorously dispute the
claims asserted in the Wage-Hour Lawsuit, and continue to assert that they have
strong and meritorious defenses to such claims;

WHEREAS, Defendants deny that the Wage-Hour Lawsuit is properly
maintained as either a collective action or a class action;

WHEREAS, on May 2, 2018, Named Plaintiff filed a Conditional
Certification on behalf of a putative nationwide class (Dkt. 35), and, on August
16, 2018, the Court granted, in part, and denied, in part, Named Plaintiff's

2

FP 36749386.1
Case 2:17-cv-01915-SRC-CLW Document 78-2 Filed 01/28/20 Page 3 of 26 PagelD: 1394
DocuSign Envelope ID: 48DCC454-DAD1-4F31-A2F9-19E32BF049FE

Conditional Certification Motion, rejecting Named Plaintiff's request for a
nationwide class and only granting a class at the Whippany, NJ location at
which Plaintiff worked (Dkt. 41);

WHEREAS, notice of the Wage-Hour Lawsuit was distributed to the
putative class on October 1, 2018, and putative class members were given until
December 1, 2018 to opt-in to the Wage-Hour Lawsuit (the “Opt-In Period”);

WHEREAS, the Opt-In Plaintiffs opted-in to the Wage-Hour Lawsuit
during the Opt-In Period (except for Catalina Paula, who opted in to the Wage-
Hour Lawsuit on December 10, 2018);

WHEREAS, an evidentiary hearing on Defendants’ Motion for
Sanctions against Plaintiff was held on October 2, 2019, after which the Parties
met with Judge Chesler in order to assist with potential settlement;

WHEREAS, the Parties have agreed that in order to avoid the expense
and burdens of further litigation and after substantial, arms-length settlement
negotiations with the assistance of Judge Chesler, the Parties desire to resolve
and settle the Wage-Hour Lawsuit, including releasing all wage and hour
claims and charges against Defendants that could have been brought in the
Wage-Hour Lawsuit, including those claims concerning or relating to alleged
unpaid wages and overtime, upon the terms and conditions more fully set forth

below.

FP 36749386.1
Case 2:17-cv-01915-SRC-CLW Document 78-2 Filed 01/28/20 Page 4 of 26 PagelD: 1395
DocuSign Envelope ID: 48DCC454-DAD1-4F31-A2F9-19E32BF049FE

IT IS HEREBY STIPULATED, CONSENTED TO AND AGREED,
by and among Plaintiffs and Defendants, subject to the final approval of the
Court, that this Wage-Hour Lawsuit shall be settled and dismissed, on the
merits and with prejudice and the released claims, set forth in Paragraph 4, shall
be finally and fully compromised and settled in the manner and upon the terms
and conditions hereafter set forth:

1. Process_for Approval of Settlement. After receipt of the
complete and fully executed Settlement Agreement, the Parties shall jointly
submit to the Court all papers necessary to obtain final approval of this
Settlement.

2. Payment of Settlement Proceeds. In consideration of the
execution of this Settlement Agreement and promises and covenants contained
herein, and in full, final, and complete settlement, the Parties acknowledge and
agree that this Wage-Hour Lawsuit is settled and resolved for the total gross
amount of Fifty Five Thousand Dollars ($55,000.00), inclusive of Plaintiffs’
Counsels’ attorneys’ fees, expenses and costs (“Gross Settlement Amount”).
Plaintiffs acknowledge that the Gross Settlement Amount is sufficient and
adequate consideration in exchange for Plaintiffs’ promises, releases and
covenants as set forth below. The Parties agree that, except as otherwise

provided in this Paragraph, the Parties will each bear their own attorneys’ fees

4

FP 36749386.1
Case 2:17-cv-01915-SRC-CLW Document 78-2 Filed 01/28/20 Page 5 of 26 PagelD: 1396
DocuSign Envelope ID: 480CC454-DAD1-4F31-A2F9-19E32BF049FE

and costs incurred as a result of the Wage-Hour Lawsuit and this Settlement,
and that neither of the Parties owes the other fees or costs.

Within twenty-one (21) days of the Effective Date of this Settlement
Agreement, or the date upon which Defendants’ Counsel receives Plaintiffs’
executed tax forms and proof of a child support judgment search, whichever is
later, Defendants shall deliver to Plaintiffs’ Counsel. James B. Zouras, Stephan
Zouras, LLP, 100 N. Riverside Plaza, Suite 2150, Chicago, IL 60606, the
following Settlement Payments:

a. A check made payable to James Clarke in the gross amount of
Three Thousand Eight Hundred Seventy Nine Dollars and Zero
Cents ($3,879.00), less applicable federal, state, and local taxes and
withholdings an employer is required to make in connection with
the payment of wages or other employment compensation, to
compensate Clarke for alleged lost wages, which amount will be
reported for tax purposes on a U.S. Internal Revenue Service
(“IRS”) Form W-2;

b. A check made payable to James Clarke in the gross amount of
Three Thousand Eight Hundred Seventy Nine Dollars and Zero

Cents ($3,879.00), to compensate Clarke for alleged liquidated

FP 36749386. 1
Case 2:17-cv-01915-SRC-CLW Document 78-2 Filed 01/28/20 Page 6 of 26 PagelD: 1397
DocuSign Envelope ID: 48DCC454-DAD1-4F31-A2F9-19E32BF049FE

damages, and which amount will be reported for tax purposes on
an IRS Form 1099;

c. A check made payable to Paul Patino in the gross amount of Six
Hundred Eighty One Dollars and Fifty Cents ($681.50), less
applicable federal, state, and local taxes and withholdings an
employer is required to make in connection with the payment of
wages or other employment compensation, to compensate Patino
for alleged lost wages, which amount will be reported for tax
purposes on an IRS Form W-2;

d. A check made payable to Paul Patino in the gross amount of Six
Hundred Eighty One Dollars and Fifty Cents ($681.50), to
compensate Patino for alleged liquidated damages, and which
amount will be reported for tax purposes on an IRS Form 1099;

e. A check made payable to Luis Santana in the gross amount of Five
Hundred Twenty Four Dollars and Fifty Cents ($524.50), less
applicable federal, state, and local taxes and withholdings an
employer is required to make in connection with the payment of
wages or other employment compensation, which amount will be

reported for tax purposes on an IRS Form W-2;

FP 36749386.1
Case 2:17-cv-01915-SRC-CLW Document 78-2 Filed 01/28/20 Page 7 of 26 PagelD: 1398
DocuSign Envelope ID: 48DCC454-DAD1-4F31-A2F9-19E32BF049FE

f. A check made payable to Luis Santana in the gross amount of Five
Hundred Twenty Four Dollars and Fifty Cents ($524.50), to
compensate L. Santana for alleged liquidated damages, and which
amount will be reported for tax purposes on an IRS Form 1099;

g. A check made payable to Dayhana Santana in the gross amount of
Nine Hundred Fifty Five Dollars and Zero Cents ($955.00), less
applicable federal, state, and local taxes and withholdings an
employer is required to make in connection with the payment of
wages or other employment compensation, to compensate D.
Santana for alleged lost wages, which amount will be reported for
tax purposes on an IRS Form W-2;

h. A check made payable to Dayhana Santana in the gross amount of
Nine Hundred Fifty Five Dollars and Zero Cents ($955.00), to
compensate D. Santana for alleged liquidated damages, and which
amount will be reported for tax purposes on an IRS Form 1099;

i. A check made payable to Virgil Hill in the gross amount of Two
Thousand Five Hundred Seventeen Dollars and Fifty Cents
($2,517.50), less applicable federal, state, and local taxes and

withholdings an employer is required to make in connection with

FP 36749386.1
Case 2:17-cv-01915-SRC-CLW Document 78-2 Filed 01/28/20 Page 8 of 26 PagelD: 1399
DocuSign Envelope ID: 48DCC454-DAD1-4F31-A2F9-19E32BF049FE

the payment of wages or other employment compensation, which
amount will be reported for tax purposes on an IRS Form W-2;

j. A check made payable to Virgil Hill in the gross amount of Two
Thousand Five Hundred Seventeen Dollars and Fifty Cents
($2,517.50), to compensate Hill for alleged liquidated damages,
and which amount will be reported for tax purposes on an IRS
Form 1099;

k. A check made payable to Martha Abeel in the gross amount of Four
Thousand One Hundred Fifty Dollars and Fifty Cents ($4,150.50),
less applicable federal, state, and local taxes and withholdings an
employer is required to make in connection with the payment of
wages or other employment compensation, which amount will be
reported for tax purposes on an IRS Form W-2;

I. A check made payable to Martha Abeel in the gross amount of Four
Thousand One Hundred Fifty Dollars and Fifty Cents ($4,150.50),
to compensate Abeel for alleged liquidated damages, and which
amount will be reported for tax purposes on an IRS Form 1099;

m. A check made payable to Catalina Paula in the gross amount of
Three Thousand Five Hundred Nine Dollars and Fifty Cents
($3,509.50), less soplicable federal, state, and local taxes and

8

FP 36749386.1
Case 2:17-cv-01915-SRC-CLW Document 78-2 Filed 01/28/20 Page 9 of 26 PagelD: 1400
DocuSign Envelope ID: 48DCC454-DAD1-4F31-A2F9-19E32BF049FE

withholdings an employer is required to make in connection with
the payment of wages or other employment compensation, which
amount will be reported for tax purposes on an IRS Form W-2;
n. A check made payable to Catalina Paula in the gross amount of
Three Thousand Five Hundred Nine Dollars and Fifty Cents
($3,509.50), to compensate Paula for alleged liquidated damages,
and which amount will be reported for tax purposes on an IRS
Form 1099;
o. A check made payable to Stephan Zouras, LLP in the gross
amount of Twenty Two Thousand Five Hundred Sixty Five
Dollars ($22,565.00), representing attorneys’ fees ($19,000.00)
and costs ($3,565.00). Such fees shall be apportioned among
Plaintiffs on a pro rata basis according to their shares of the Gross
Settlement Amount. This amount will be reported for tax purposes
on an IRS 1099 Form.
Stephan Zouras, LLP will provide to Defendants’ Counsel proof of a child
support judgment search for Plaintiffs, and the appropriate executed tax forms
in order for Defendants to effectuate payment to Plaintiffs and Plaintiffs’
Counsel pursuant to this Paragraph. Defendants’ Counsel’s receipt of such

proof of child support judgment search and executed tax forms is a necessary

9

FP 36749386.1
Case 2:17-cv-01915-SRC-CLW Document 78-2 Filed 01/28/20 Page 10 of 26 PagelD: 1401
DocuSign Envelope ID: 48DCC454-DAD1-4F31-A2F9-19E32BF049FE

condition to Defendants effectuating payment. Plaintiffs understand and agree
that Defendants are providing them with no tax or legal advice, and make no
representations regarding tax obligations or consequences, if any, related to this
Settlement Agreement. Plaintiffs agree that they will each be solely responsible
for any and all taxes payable by any of them with respect to the payments issued
ona Form 1099. Notwithstanding the foregoing, if any claim is asserted against
Defendants or any of the Released Parties, by any taxing authority with respect
to the payments provided for herein, Plaintiffs shall each hold harmless and
indemnify Defendants and any of the Released Parties identified in this
Agreement from any cost, loss, liability, expense, fine and penalty, and
attorneys’ fees arising from any of the payments set forth herein and/or the
extent of withholdings from same; provided, however, that Plaintiffs shall bear
no responsibility for or in connection with the failure of Defendants to make
any employer’s contributions to payroll taxes. In addition, Plaintiffs shall each
hold harmless and indemnify Defendants and any of the Released Parties from
any cost, loss, liability, expense, fine and penalty, and attorneys’ fees
concerning any and all claims by any person concerning child support
obligations of each Plaintiff that were not satisfied from the proceeds paid

pursuant to this Settlement Agreement.

10

FP 36749386.1
Case 2:17-cv-01915-SRC-CLW Document 78-2 Filed 01/28/20 Page 11 of 26 PagelD: 1402
DocuSign Envelope ID: 48DCC454-DAD1-4F31-A2F9-19E32BF049FE

3. Settlement Payments Do Not Trigger Additional Benefits. All
payments to Plaintiffs shall be deemed to be paid solely in the year in which
such payments actually are received by the Plaintiffs. The Parties agree and
Plaintiffs acknowledge that the payments provided for in this Settlement
Agreement are the sole payments to be made to the Plaintiffs and that the
Plaintiffs are not entitled to any new or additional compensation or benefits as
a result of having received the payments (notwithstanding any contrary
language or agreement in any benefit or compensation plan document that
might have been in effect during the period covered by this Settlement).

4. Waiver and Release of Claims against Defendants. Plaintiffs,
in consideration of the Settlement Payment set forth in Paragraph 2, the
sufficiency of which Plaintiffs hereby acknowledge, forever, irrevocably, and
unconditionally waive, release and forever discharge Defendants, their current,
former, and future owners, directors, officers, members, managers, employees,
agents, attorneys, and all current, former, and future parent companies,
subsidiaries, affiliates, related companies, joint ventures, partners,
predecessors, shareholders, insurers, heirs, executors, administrators,
beneficiaries, trustees, successors, and assigns (and the current, former, and
future owners, directors, officers, members, managers, employees, agents, and

attorneys of such parent companies, subsidiaries, affiliates, related companies,

1]

FP 36749386. 1
Case 2:17-cv-01915-SRC-CLW Document 78-2 Filed 01/28/20 Page 12 of 26 PagelD: 1403
DocuSign Envelope ID: 48DCC454-DAD1-4F31-A2F9-19E32BF049FE

joint ventures, partners, predecessors, shareholders, insurers, heirs, executors,
administrators, beneficiaries, trustees, successors, and assigns), and all persons
acting by, through, under, or in concert with any of them, in their individual or
representative capacities (Defendants and the foregoing other persons and
entities are hereinafter defined separately and collectively as the “Released
Parties”) from all actions, causes of action, claims, and demands whatsoever,
whether known or unknown, whether asserted or unasserted, in law or equity,
whether statutory or common law, whether federal, state, local, or otherwise,
related to Plaintiffs’ wages or hours during his/her employment with
Defendants or any agreement concerning wages or hours during such
employment or the termination of such employment, which Plaintiffs or
Plaintiffs’ heirs, executors, administrators, successors, and assigns ever had,
now have, or could, may, or would have for, upon, or by reason of any matter,
cause, or thing whatsoever from the beginning of the world to the date of the
respective Plaintiffs’ execution of this Settlement Agreement, including, but
not limited to, any and all wage and hour claims, any claim for unpaid wages
or overtime pursuant to the FLSA, NJWHL, or New Jersey Wage Payment Act
(“NJ WPA”), any claim for failure to pay for off-the-clock work, any claim for
failure to reimburse for travel expenses, any claim for retaliation pursuant to
the FLSA, NWHL, or NJWPA, any claim that was asserted in the Wage-Hour

12

FP 36749386.1
Case 2:17-cv-01915-SRC-CLW Document 78-2 Filed 01/28/20 Page 13 of 26 PagelD: 1404
DocuSign Envelope ID: 480CC454-DAD1-4F31-A2F9-19E32BF049FE

Lawsuit, and any and all claims for monetary recovery from a waived claim,
whether brought in a lawsuit or by an administrative agency, including, but not
limited to, back pay, front pay, loans, liquidated, compensatory, and punitive
damages, and attorneys’ fees, experts’ fees, disbursements, and costs.

Plaintiffs promise never to file, participate in, or prosecute a lawsuit
asserting any claims that are released by this Settlement Agreement. Plaintiffs
further agree not to voluntarily participate in any lawsuit brought by any other
employee or former employee against the Released Parties regarding claims
released pursuant to this Settlement Agreement.

5. Scope_of Waiver of Claims. Nothing in this Settlement
Agreement shall constitute a waiver of any rights to enforce the terms of this
Settlement Agreement or waiver of claims that cannot be legally waived or of
claims that arise after the date this Settlement Agreement is executed.

6. Settlement Contingent on Court Approval. This Settlement
Agreement is contingent upon: (i) each Party executing this Settlement
Agreement; and (ii) the Court’s final approval of the Settlement. This
Settlement Agreement will become effective the day both such conditions are
met (the “Effective Date”). If the Court refuses to grant final approval of the
Settlement, this Settlement Agreement may be voided at either Party’s option,

in which case this Settlement Agreement will become void and will not be used

13

FP 36749386.1
Case 2:17-cv-01915-SRC-CLW Document 78-2 Filed 01/28/20 Page 14 of 26 PagelD: 1405
DocuSign Envelope ID: 48DCC454-DAD1-4F31-A2F9-19E32BF049FE

for any purpose in connection with any further litigation in the Wage-Hour
Lawsuit or any other lawsuit, administrative or other legal proceeding, claim,
investigation, or complaint. If the Court seeks to modify or strike Paragraph 7,
the Parties agree to discuss whether to adopt any blue-line pencil edits into the
Settlement Agreement.

7. No Publicity.

a. No Party or their counsel will, directly or indirectly,
contact or communicate with the media or utilize any social media regarding
the terms of this Settlement.

b. If contacted regarding this Settlement, the response by
either Party or their counsel can be “no comment” or be limited solely to words
to the following effect: “The matter has been resolved.” Upon settlement
payment received, Plaintiffs’ Counsel confirms that they will not upload (and
will remove, if necessary) any reference from their website and any
promotional material about the Wage-Hour Lawsuit.

C. Nothing in this Settlement Agreement shall prevent
Defendants from filing any required regulatory disclosures regarding the

Wage-Hour Lawsuit, or complying with its obligations under the law.

14

FP 36749386.1
Case 2:17-cv-01915-SRC-CLW Document 78-2 Filed 01/28/20 Page 15 of 26 PagelD: 1406
DocuSign Envelope ID: 48DCC454-DAD1-4F31-A2F9-19E32BFO049FE

d. Counsel for the Parties will promptly notify opposing
counsel of any third-party demand that they disclose information pertinent to
this Settlement.

8. Mutual Full Cooperation. The Parties will fully cooperate with
each other and with the Court to accomplish the terms of this Settlement
Agreement, including but not limited to, the preparation and execution of
documents necessary to implement this Settlement Agreement. The Parties will
use their best efforts to effectuate this Settlement Agreement, including during
any appeals, and will use their best efforts to obtain the Court’s final approval
of the Settlement and to defend the Settlement from any legal challenge.

9. Complete Agreement. No representation, promise, or
inducement has been offered or made to induce any Party to enter into this
Settlement Agreement, which contains the entire, complete, and integrated
statement of all Settlement terms and supersedes all previous oral or written
agreements. This Settlement Agreement may not be amended or modified
except by a writing signed by the Parties’ authorized representatives, provided
any such amendment or modification is not contrary to law or an order of the

Court.

15

FP 36749386.1
Case 2:17-cv-01915-SRC-CLW Document 78-2 Filed 01/28/20 Page 16 of 26 PagelD: 1407
DocuSign Envelope ID: 48DCC454-DAD1-4F31-A2F9-19E32BF049FE

10. Notifications and Communications. Any notifications or
communications made in connection with this Settlement Agreement shall be

sent to the Parties at the addresses of their respective counsel as follows:

Seth D. Kaufman David J. Cohen

Fisher & Phillips LLP Stephan Zouras, LLP
The New York Times Building 604 Spruce Street

620 Eighth Avenue, 36th Floor Philadelphia, PA 19106
New York, NY 10018 Attorney for Plaintiffs

Attorney for Defendants

11. No Admission of Liability and No Concession as to the Merits.
Defendants deny that they violated the law in any manner alleged in or related
to the Wage-Hour Lawsuit. Each Plaintiff acknowledges and agrees that the
payments made pursuant to this Settlement Agreement are not to be construed
as an admission of liability on the part of Defendants or any Released Party
identified in this Agreement. The Parties enter into this Settlement Agreement
to avoid the risks, uncertainty, expense and burden of further litigation. This
Settlement shall not be construed or deemed to be an admission of liability,
culpability, negligence, or wrongdoing on the part of Defendants. Neither the
Stipulation nor the Settlement, nor any act performed or document executed
pursuant to or in furtherance of the Stipulation or the Settlement: (i) is or may
be deemed to be or may be used as an admission or evidence of the validity of

any Released Claim or of any wrongdoing or liability of Defendants; or (ii) is

16

FP 36749386. 1
Case 2:17-cv-01915-SRC-CLW Document 78-2 Filed 01/28/20 Page 17 of 26 PagelD: 1408
DocuSign Envelope ID: 48DCC454-DAD1-4F31-A2F9-19E32BF049FE

or may be deemed to be or may be used as an admission or evidence of any
liability, fault or omission of Defendants in any civil, criminal or administrative
proceeding in any court, arbitration proceeding, administrative agency or other
forum or tribunal in which Defendants are or become a party, other than in such
proceedings as may be necessary to consummate or enforce the Stipulation, the
Settlement or the final Order of the Court.

12. Waiver. The waiver by one Party of any breach of this Stipulation
by any other Party shall not be deemed a waiver of any other prior or subsequent
breach of this Stipulation. No rights under this Settlement may be waived except
in writing and signed by the waiving Party.

13. Miscellaneous. This Settlement shall not be construed in favor of
or against any Party by reason of the extent to which any Party or such Party’s
counsel participated in the drafting of the Settlement. This Stipulation
constitutes the entire agreement among these Parties, and no representations,
warranties or inducements have been made to the Parties concerning this
Stipulation, other than the representations, warranties and covenants contained
and memorialized in such documents.

14. Execution In Counterparts. This Stipulation may be executed in

one or more counterparts. All executed counterparts and each of them shall be

17

FP 36749386.1
Case 2:17-cv-01915-SRC-CLW Document 78-2 Filed 01/28/20 Page 18 of 26 PagelD: 1409
DocuSign Envelope ID: 48DCC454-DAD1-4F31-A2F9-19E32BF049FE

deemed to be one and the same instrument. Fax or .pdf signatures shall be
deemed original copies for the purposes of this Settlement Agreement.

15. Binding Effect. This Stipulation shall be binding upon and shall
inure to the benefit of the successors and assigns of the parties hereto.

16. Governing Law. This Stipulation shall be governed by and
construed in accordance with the laws of the State of New Jersey, without
regard to choice of law principles. The United States District Court for the
District of New Jersey and Judge Stanley R. Chesler shall retain jurisdiction
Over actions or proceedings based upon, including the enforcement of, this
Stipulation or any of its terms. All parties to this Stipulation shall be subject to
the jurisdiction of the United States District Court for the District of New Jersey
and Judge Chesler for all purposes related to this Stipulation.

17. Headings. The Paragraph headings in this Settlement Agreement
are for the convenience of reference only, do not constitute a part of this
Settlement Agreement, and shall not be deemed to limit or affect any provision
hereof

18. Knowing and Voluntary Agreement. The Parties enter into this
Settlement Agreement knowingly, voluntarily, and with full knowledge of its
significance. The Parties have not been coerced, threatened, or intimidated into

signing this Settlement Agreement, have been given a reasonable time to

18

FP 36749386.1
Case 2:17-cv-01915-SRC-CLW Document 78-2 Filed 01/28/20 Page 19 of 26 PagelD: 1410
DocuSign Envelope ID: 48DCC454-DAD1-4F31-A2F9-19E32BF049FE

consider this Settlement Agreement, and have consulted with legal counsel
regarding the Settlement Agreement.

19. Severability. After the Court has granted final approval of the
Settlement Agreement, if any part of this Settlement Agreement is found to be
illegal, invalid, inoperative or unenforceable in law or equity, with the
exception of the Release of Claims in Paragraph 4, above, such finding shall
not affect the validity of any other part of this Settlement Agreement, which
shall be construed, reformed, and enforced to affect the purposes thereof to the

fullest extent permitted by law.

 

 

 

 

For Defendants: For Claimants:

DocuSigned by:
Naw, Los

60EAA5FBD1FA4FA...

Jan Los James Clarke

Name:

. Chief Financial officer Date:
Title:

12/16/2019

Date:

 

 

Paula Patino

Date:

 

Luis Santana

19

FP 36749386.1
Case 2:17-cv-01915-SRC-CLW Document 78-2 Filed 01/28/20 Page 20 of 26 PagelD: 1411

DocuSign Envelope ID: A6D11AA8-FDE9-464D-917B-C79B56F85073

consider this Settlement Agreement, and have consulted with legal counsel

regarding the Settlement Agreement.

19. Severability. After the Court has granted final approval of the

Settlement Agreement, if any part of this Settlement Agreement is found to be

illegal, invalid, inoperative or unenforceable in law or equity, with the

exception of the Release of Claims in Paragraph 4, above, such finding shall

not affect the validity of any other part of this Settlement Agreement, which

shall be construed, reformed, and enforced to affect the purposes thereof to the

fullest extent permitted by law.

For Defendants:

 

Name:

 

Title:

 

Date:

 

19

FP 36749386. 1

For Claimants:

DocuSigned by:

James (lovee

F9COF81028434C3...

James Clarke

 

1/9/2020
Date: {9
Paola Patino
Date:
Case 2:17-cv-01915-SRC-CLW Document 78-2 Filed 01/28/20 Page 21 of 26 PagelD: 1412

DocuSign Envelope ID: 8B6377C2-F4DE-4362-A503-21E18F913939

consider this Settlement Agreement, and have consulted with legal counsel

regarding the Settlement Agreement.

19. Severability. After the Court has granted final approval of the

Settlement Agreement, if any part of this Settlement Agreement is found to be

illegal, invalid, inoperative or unenforceable in law or equity, with the

exception of the Release of Claims in Paragraph 4, above, such finding shall

not affect the validity of any other part of this Settlement Agreement, which

shall be construed, reformed, and enforced to affect the purposes thereof to the

fullest extent permitted by law.

For Defendants:

 

Name:

 

Title:

 

Date:

 

19

FP 36749386. 1

For Claimants:

 

James Clarke

Date:

ia by:
D674207D7A2E435F...

Paola Patino

 

1/7/2020
Date:
Case 2:17-cv-01915-SRC-CLW Document 78-2 Filed 01/28/20 Page 22 of 26 PagelD: 1413

DocuSign Envelope ID: D149B98A-D3C9-49FE-AA17-6E9105F276B3

FP 36749386.1

20

DocuSigned or
[LusSeelare
Luis Santana

1/22/2020
Date: feat

 

Dayhana Santana

Date:

 

 

Virgil Hill

Date:

 

 

Martha Abeel

Date:

 

 

Catalina Paula

Date:

 
Case 2:17-cv-01915-SRC-CLW Document 78-2 Filed 01/28/20 Page 23 of 26 PagelD: 1414

DocuSign Envelope ID: 7F114A25-5774-42F5-BC2C-13E4EB434559

FP 36749386.1

20

 

Luis Santana

Date:

DocuSigned by:
DOW post Suan
Dayhana Santana
1/22/2020

 

Date:

 

 

Virgil Hill

Date:

 

 

Martha Abeel

Date:

 

 

Catalina Paula

Date:

 
Case 2:17-cv-01915-SRC-CLW Document 78-2 Filed 01/28/20 Page 24 of 26 PagelD: 1415

DocuSign Envelope ID: 6382A9CE-1C80-40AA-881E-7DD9D5E72D59

FP 36749386.1

20

 

Luis Santana

Date:

 

Dayhana Santana

 

 

 

 

 

 

Date:
DocuSigned by:
\| jw
Virgil Hill =
1/2/2020
Date:
Martha Abeel
Date:
Catalina Paula
Date:

 
Case 2:17-cv-01915-SRC-CLW Document 78-2 Filed 01/28/20 Page 25 of 26 PagelD: 1416

DocuSign Envelope ID: 9274ED39-9F0D-49A4-9D66-CF603E4C5430

FP 36749386. 1

20

 

Luis Santana

Date:

 

Dayhana Santana

Date:

 

 

Virgil Hill

Date:

 

DocuSigned by:

Martha Abel

476B7581685A487...
Martha Abeel
1/8/2020
Date:

 

 

Catalina Paula

Date:

 
Case 2:17-cv-01915-SRC-CLW Document 78-2 Filed 01/28/20 Page 26 of 26 PagelD: 1417

DocuSign Envelope ID: 9E9B9970-3666-438A-AF95-0265F4AD8EF8

FP 36749386. 1

20

 

Luis Santana

Date:

 

Dayhana Santana

Date:

 

 

Virgil Hill

Date:

 

 

Martha Abeel

Date:

 

DocuSigned by:
( Glen Tatele

BI, FDSB4EF...

Catalina Paula

 

Date: 1/23/2020

 
